Whaley, Judge,
delivered the opinion:
The facts in this case are not disputed. The plaintiff’s mother is sixty-two years of age and suffers from arthritis and high-blood pressure. She is not employed and has no property in her own right. She received from her other son thirty dollars per month, and her expenses are far in excess of this amount. The facts clearly establish that the mother of the plaintiff has been and is dependent upon him for her chief support. He is entitled to the allowances provided by the statutes. Dependency commenced March 1, 1925. The petition was not filed until March 14, 1931. Recovery can *535only be had for the six years prior to the filing of the petition. The entry of the judgment will be made upon receipt from the General Accounting Office of a statement of the amount due the plaintiff in accordance with this opinion. It is so ordered.
Williams, Judge; LittletoN, Judge; GREEN, Judge; and Booth, Chief Justice, concur.